ABBATE, Judge
DECISION AND ORDER
The above-entitled action is a special proceedings brought before the Court on behalf of the minor child, Brenda, natural daughter of the respondent, Barbara Finona. Brenda, the minor daughter of the respondent, was represented by Alberto J.C. Lamorena III, Esquire. The petition came before this Court for hearing on February 14, 1980.
On September 20, 1979, the petitioner, an attorney at law, was appointed by this Court to represent the interests of the said minor, Brenda. Brenda was born on September 7, 1979. On September 20, 1979 based upon an application by the
Department of Public Health and Social Services, a temporary removal order was made and Brenda was placed in foster care. The natural mother, Barbara, is a minor who is presently in the Department of Youth Affairs dormitory. The natural father is, however, unknown.
*6The petitioner seeks termination and sets forth as grounds abandonment of the child and negligence.
Prior to the birth of Brenda, she (Barbara) was constantly involved in runaway proceedings and associated with stealing and burglary charges. Barbara is mentally retarded. After the child, Brenda, was born her habitual running did not cease. On occasion she would leave Brenda unattended. It was on December 10, 1979 that Barbara and Brenda were missing from the caretaker's home. Barbara had taken her baby to the Guam International Airport and had abandoned the baby in the restroom.
In reviewing the Child Welfare Services Social Worker's reports, it is evident that termination is in the child's best interest. The factual situation in this case is sufficient grounds for termination. Section 231.3(a), (c), (1), (2), Juvenile Court Act. Public Law 13-133, Chapter III.
In view of the foregoing, the mother-child relationship is severed.
Petition to terminate is GRANTED.
Submit Order.